Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character 23 appears in each FIG. 2A and FIG. 2B but is not mentioned in the detailed description of the invention.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel 24 defined between the runner crown upper and lower portions in FIG. 4A and FIG. 4B must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instance case, Applicant should delete the phrase: “The invention concerns.”  Additionally, the Abstract should be consolidated into one paragraph and the indication of which figure is to be published on the front page of the publication, should be deleted.  Lastly, the legal phraseology “means (22) forming at least one passage” should be replaced with “a passage.”  

The disclosure is objected to because of the following informalities:
On page 5, 2nd paragraph, line 8, “hole 20” should be “hole 22.”  Note reference character 20 is previously used to indicate a runner flange.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support structures in claims 10-11.
“Structures” is a generic placeholder for means.  “Structures” is coupled with the functional language “joining the upper and lower portions of the runner crown.”  Lastly, “support” lacks implied  structure, material, or acts being sufficient for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,350,059 (Sproule hereinafter) in view of Japanese Patent Application Laid-open JP 2016/56787 A.

For claim 8, Sproule discloses a hydraulic turbine, comprising: a runner 13 having a shaft 19, a runner crown 14, and a runner tip; blades 16 fixed to the runner crown and rotatable around an axis of rotation in operation of the hydraulic turbine, each blade comprising a leading edge and a trailing edge; a stationary head cover 24; a first chamber 25 located between the runner crown 14 and the head cover 24; a second chamber (see FIG. 1) located in the runner tip; and at least one passage 35 for water defined between the first chamber 25 and the second chamber.
Sproule teaches slots 36 (one seen in FIG. 1)  arranged in the runner crown leading to a discharge region 17 below the runner 13. 
Sproule fails to teach the runner crown comprising an upper portion and a lower portion, the upper portion having a larger diameter than the lower portion such that a channel is defined between the upper and lower portions; and wherein the channel comprises a circular shape and a circular symmetry around the axis of rotation.
The species of FIG. 10 of Japanese Patent Application Laid-open JP 2016/56787 A shows a runner crown 10 with an upper portion 20 and a lower portion 30, the upper portion 20 having a larger diameter than the lower portion 30 such that a channel is formed between the upper and lower portions (see FIG. 10B), wherein the channel is a circular shape and a circular symmetry around the axis of rotation and leads to a discharge region below the runner.  The active control of the flow through the runner crown increases the fluid dynamics of the turbine unit.
Because Sproule already teaches the introduction of leakage into the discharge region through slots in the runner crown, and Japanese Patent Application Laid-open JP 2016/56787 A teaches an active runner crown which is able to selectively open and close the flow of fluid from the runner crown, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passive slots of Sproule to be actively controlled with an active member, as taught by Japanese Patent Application Laid-open JP 2016/56787 A for the purpose of increasing the efficiency of the turbine by selectively controlling the flow of fluid from the runner crown.  

For claim 9, Sproule further discloses the passage 35 is formed by at least one of a hole, a channel, or a conduit.  Sproule uses the nomenclature of a hole, but the FIG. 1 disclosure shows a channel or conduit, which is interpreted a holes having a substantial depth.

For claim 13, Sproule may not further show a central pipe extending from a hole in the runner shaft to runner tip.  
However, Japanese Patent Application Laid-open JP 2016/56787 A does indeed show the use of a pipe extending from a hole in the runner shaft to the runner tip (see inner peripheral side region In of inner member 30) for the purpose of exhausting air into the discharge region below the runner.
Because Sproule is a Francis hydraulic turbine and Japanese Patent Application Laid-open JP 2016/56787 A is also a Francis hydraulic turbine with an air exhaust through the runner crown for exhausting air into the discharge region below the runner it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Sproule runner crown to allow for passage of air through the tip of the runner as disclosed in Japanese Patent Application Laid-open JP 2016/56787 A for the purpose of exhausting air into the discharge region below the runner and improving the efficiency of the turbine runner under certain conditions. 

For claim 14, Sproule as modified by Japanese Patent Application Laid-open JP 2016/56787 A discloses the structure of the hydraulic turbine according to claim 8 above, wherein when operating water flows through the blades 13 to rotate the blades around the axis of rotation; simultaneously flowing leakage water from the first chamber 25 through the passage 35 and into the second chamber; flowing the leakage water from the second chamber through the channel 36 between the upper and lower portions of the runner crown such that the leakage water exits the channel 36 and flows into the discharge region 17 below the runner.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sproule in view of Japanese Patent Application Laid-open JP 2016/56787 A as applied to claim 8 above, and further in view of United States Patent No. 3,239,193 (Kerensky hereinafter).
Sproule in view of Japanese Patent Application Laid-open JP 2016/56787 A may not show the passage (Sproule 35) is formed by at least one cylindrical hole between the first chamber and the second chamber, the hole comprising an axis substantially parallel to a surface of the upper portion of the runner crown, because the hole 35 appears to not be substantially parallel to a surface of the upper portion of the runner crown 14.  
Kerensky, however is another Francis hydraulic turbine and shows a passage 150a in FIG. 10 which extends from one chamber to another chamber, the passage being arranged substantially parallel to a surface of the upper portion 136 of the runner crown.  
Because Sproule fails to provide a reason why the particular orientation of the passage 35 is shown as-is, and Kerensky specifically shows a similar passage 150a which is arranged substantially parallel to the upper portion of the runner crown for the purpose of removing turbulence created by the orientation of the passage with respect to the runner crown.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The circular channel offered by Japanese Patent Application Laid-open JP 2016/56787 A in the FIG. 10 species fails to have any support structures (i.e. ribs or stiffeners) joining the upper 20 and lower 30 portions of the runner crown.  And in the examiner’s opinion, one would not be motivated to add the support structures as invoked under 35 USC §112(f) since Japanese Patent Application Laid-open JP 2016/56787 A teaches the upper and lower portions move with respect to each other and must be capable of sealing the passage therebetween, whereas the claimed support structures embodied as ribs or stiffeners prevent the sealing of the passage between the upper and lower portions.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Japanese Patent Application Laid-open No. JP 2013-234621 A shows a modified Francis runner having a stepped configuration for the purpose of suppressing the generation of vortices at the runner cone 14.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799